Exhibit 10.2

EQUITY SECURED PROMISSORY NOTE

 

$991,520.00

   October 31, 2012

FOR VALUE RECEIVED, the undersigned, San Rafael Distributing, Inc., an Arizona
corporation (the “Borrower”), promises to pay to the order of Calavo Growers,
Inc., a California corporation (the “Holder”), at 1141A Cummings Road, Santa
Paula, California 93060 (or at such other place as the Holder may from time to
time designate to the Borrower), in lawful money of the United States, the
principal sum of Nine Hundred Ninety-One Thousand, Five Hundred Twenty Dollars
($991,520.00), together with interest on the unpaid principal balance from and
after the date of this Promissory Note until paid at a rate equal to the average
of Holder’s two credit facility costs from the preceding month, as it may change
from time to time. Holder shall notify Borrower of the applicable interest rate
so calculated 10 days prior to the date scheduled for payment thereof.

Principal and interest shall be due and payable in 36 equal monthly payments of
principal (in the amount of $27,542.22 each) together with interest accrued on
the unpaid principal balance, each payment being due and payable on the first
day of each month commencing on December 1, 2012. By way of example, if the
average of Holder’s two credit facility costs for the month of November 2012 is
1.75%, the accrued interest due and payable on December 1, 2012 (together with
the monthly installment of principal), would be $1,445.97 ($991,520 x 1.75% =
$17,351.60 ÷ 12 = $1,445.97). The entire amount of principal and all accrued and
unpaid interest shall be due and payable on November 1, 2015.

This Promissory Note is given to the Holder in connection with the Borrower’s
purchase of Holder’s membership interest in Maui Fresh International, LLC, a
California limited liability company (the “Company”) pursuant to the Sale of LLC
Interest Agreement dated as of October 31, 2012 (the “Sale Agreement”). Pursuant
to the Sale Agreement, Borrower is also entering into a second promissory note
(the “Goodwill Note”).

The payment of this Promissory Note is secured by a pledge of all of the
membership interest of the Company owned by Borrower. The terms and conditions
of the pledge of the membership interest are set forth in a Pledge and Security
Agreement between the Borrower and the Holder (the “Security Agreement”) that is
dated as of the same date as this Promissory Note. Notwithstanding the existence
of security for the payment of this Promissory Note, the Borrower shall at all
times remain liable to the Holder for the full and punctual payment of all
principal, interest and other amounts that are owed under this Promissory Note.

Payment and performance of this Note is absolutely and unconditionally
guaranteed by Francisco Clouthier on the terms of the Guarantee executed
concurrently herewith.

Each payment made under this Promissory Note shall be applied (i) first, to
fees, costs and expenses incurred by the Holder in enforcing this Promissory
Note upon the occurrence of an Event of Default (as defined below), (ii) second,
to accrued interest, and (iii) third, to the principal balance of this
Promissory Note. Any principal, interest or other amount payable under this
Promissory Note that is not paid when due shall bear interest from and after the
date when due until paid in full at the rate of twelve percent (12%) per annum
(the “Default Rate”). Nothing in the preceding sentence shall be interpreted as
a waiver or limitation of the Holder’s right to compel payment of all amounts
hereunder when due and payable.

 

1



--------------------------------------------------------------------------------

If the Borrower is not in default under this Promissory Note, the Borrower shall
have the privilege of prepaying, without penalty or premium, the outstanding
principal balance hereof in whole or in part at any time or from time to time.
Any such prepayment must be accompanied by full payment of all interest then
accrued and unpaid on the principal amount being prepaid.

The Borrower’s failure to (i) pay when due any principal, accrued interest or
other amount owed under this Promissory Note or under the Goodwill Note, or
(ii) perform any agreement contained in the Sale Agreement or the Security
Agreement, or the failure of any representation or warranty of the Borrower that
is contained in the Sale Agreement or the Security Agreement to be true, if the
failure under either (i) or (ii) is not remedied in full within ten (10) days
after receipt of written notice from the Holder, shall constitute an “Event of
Default.”

Upon the occurrence of an Event of Default, the Holder shall have the right, at
its sole option, at any time thereafter, (i) to declare the entire balance of
principal and accrued interest on this Promissory Note and the Goodwill Note to
be immediately due and payable, (ii) to exercise all of its rights as a secured
party under the Security Agreement with respect to the membership interests
pledged by the Borrower, and (iii) to exercise any and all of its other rights
and remedies that are provided under the Security Agreement and applicable law.
All rights and remedies of the Holder are cumulative and concurrent and may be
pursued singularly, successively or together, at the sole discretion of the
Holder, and whenever and as often as the Holder deems necessary or appropriate.

If, after not less than 30 days after an Event of Default which has not been
cured, an attorney is engaged by the Holder to undertake collection, or enforce
or construe any provision of this Promissory Note or the Goodwill Note, the
Security Agreement, or the Sale Agreement, with or without the filing of any
arbitration proceeding or legal action by the Holder, then the Borrower shall
pay on demand all reasonable attorneys’ fees and other costs and expenses
incurred by the Holder in connection therewith. If an action (arbitration or
court proceeding) is brought to enforce the terms of this Promissory Note or the
Goodwill Note, then the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and other costs and expenses incurred in connection
therewith.

The Borrower waives presentment and demand for payment, notice of dishonor,
protest and notice of protest, notice of default and any and all lack of
diligence or delay by the Holder in the collection or enforcement of this
Promissory Note. The Holder shall not be deemed to have waived any right or
remedy that it has under this Promissory Note, the Security Agreement or
applicable law unless it has expressly waived the same in writing or unless this
Promissory Note or the Security Agreement expressly provides a period of time in
which the right or remedy must be exercised. The waiver by the Holder of a right
or remedy shall not be construed as a waiver of any other right or remedy or of
any subsequent right or remedy of the same kind.

If any provision of this Promissory Note is determined by an arbitrator or a
court of competent jurisdiction to be invalid, illegal or unenforceable, that
provision shall be deemed

 

2



--------------------------------------------------------------------------------

severed from this Promissory Note, and the validity, legality and enforceability
of the remaining provisions of this Promissory Note shall remain in full force
and effect. If the Holder ever receives any interest payment on this Promissory
Note in excess of the maximum interest permitted by applicable law, such excess
amount shall, at the Holder’s option, be applied to the reduction of the unpaid
principal balance of this Promissory Note or returned to the Borrower.

Time is of the essence with respect to every provision hereof. This Promissory
Note shall be governed by the internal laws of the State of California without
giving effect to conflict-of-law principles.

IN WITNESS WHEREOF, the Borrower has executed and delivered this Promissory Note
as of the date first written above.

 

BORROWER San Rafael Distributing, Inc., an Arizona corporation By:  

                /s/ Francisco Clouthier

                      Francisco Clouthier Its:   President and Secretary

 

3